Case: 13-50256      Document: 00512697776         Page: 1    Date Filed: 07/14/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                          United States Court of Appeals
                                                                                   Fifth Circuit

                                                                                 FILED
                                      No. 13-50256                           July 14, 2014
                                                    Lyle W. Cayce
LOFTIN EQUIPMENT COMPANY, United States of America,      Clerk
For the Use and Benefit of Loftin Equipment Company;
LOFTIN EQUIPMENT COMPANY,

                                   Plaintiffs-Cross Defendants - Appellees

v.

AMX VSS, L.L.C.; AMERICAN SAFETY CASUALTY INSURANCE
COMPANY, doing business as American Safety Claims Services,
Incorporated,

                                   Defendants-Third Party Plaintiffs - Appellants


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:12-CV-3


Before HIGGINBOTHAM, JONES, and PRADO, Circuit Judges.
PER CURIAM:*
       The court has heard oral argument and considered the briefs and
pertinent portions of the record in this case. Having done so, we conclude that
no reversible error of fact or law has been shown regarding the judgment of
liability against AMX and its surety American Safety, but the parties’



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
     Case: 13-50256      Document: 00512697776         Page: 2    Date Filed: 07/14/2014



                                      No. 13-50256
agreements were not sufficiently specific to override federal law regarding
post-judgment interest. As to these parties, the judgment is AFFIRMED as
REFORMED to reflect a post-judgment interest rate according to federal law.
       We also conclude that the district court erred in refusing to allow the
jury to consider issues pertaining to Brown Electric’s breach of its contract with
AMX, and we REVERSE and REMAND for further proceedings on that claim. 1
       The judgment of the district court is accordingly AFFIRMED as
REFORMED in part and REVERSED and REMANDED in part.




       1 Given that Brown Electric lacked the financial resources to file a brief on appeal,
and that Loftin was granted judgment against Brown Electric to the same extent as against
AMX and American Safety, this remand is probably a pyrrhic victory at best, a potential
waste of resources at worst.
                                             2